ELECTRONIC CITATION: 2014 FED App. 0002P (6th Cir.)
                              File Name: 14b0002p.06


          BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: JASON E. ANDERSON;           ERICA L.    )
ANDERSON,                                       )
                                                )
            Debtors.                            )
______________________________________          )
                                                )
RUTH A. SLONE, CHAPTER 7 TRUSTEE,               )
                                                )          No. 13-8047
            Plaintiff - Appellee,               )
                                                )
            v.                                  )
                                                )
JASON E. ANDERSON, et al.,                      )
                                                )
            Defendants - Appellants.            )
______________________________________          )



                      Appeal from the United States Bankruptcy Court
                        for the Southern District of Ohio at Dayton.
                          Case No. 10-30064; Adv. No. 10-3361.

                             Decided and Filed: May 15, 2014

     Before: EMERSON, HARRISON, and LLOYD, Bankruptcy Appellate Panel Judges.

                                    ____________________

                                         COUNSEL

ON BRIEF: Tyler W. Kahler, LAW OFFICE OF JOSEPH C. LUCAS, LLC, Canton, Ohio, for
Appellants. Harry B. Zornow, Hamilton, Ohio, for Appellees.
                                     ____________________

                                           OPINION
                                     ____________________

       GEORGE W. EMERSON, JR., Bankruptcy Appellate Panel Judge. The issue before the
Panel on appeal is whether the bankruptcy court erred in avoiding the transfer of $74,102.60 to 1st
National Cash Refund pursuant to 11 U.S.C. § 549 and ordering recovery of transferred property
from 1st National Cash Refund and Carl Woodford pursuant to 11 U.S.C. § 550. After reviewing
the record, the parties’ briefs, and applicable law, the Panel concludes that the bankruptcy court did
not abuse its discretion in determining that the statutes of limitation found in 11 U.S.C. § 549 and
11 U.S.C. § 550 were equitably tolled and that the bankruptcy court properly found that the trustee
had power to avoid and recover the transferred property. Accordingly, for the reasons stated in the
bankruptcy court’s thorough and well-reasoned opinion entered on September 9, 2013, Ruth A. Slone
v. Jason E. Anderson, et al., (In re Anderson),Ch. 7 Case No. 10-30064, Adv. No. 10-3361 (Bankr.
S.D. Ohio 2013) ECF No. 97, we affirm.




                                                 -2-